                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

                                                                            19- qo118
UNITED STATES OF AMERICA                            Magistrate Case No.     ) °>- ~ O 11 ~

               V.
                                                                    ORDER



         The financial ability of the defendant to retain counsel having been established by the

Court, and the defendant not having waived the appointment of counsel,

         IT IS on this _ _l\_.\-_h__ day of _ _ _..<
                                                 __)_i.-i_\_,'-1~-------' 2019
                                                            I

         ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.




                                             HONORA LE NTHONY R. MAUTONE
                                             UNITED STAT S MAGISTRATE JUDGE
